DETAILED ACTION
Response filed on 11/5/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 6-9, 12-14, 18, 21-23, and 25-29 are amended.
Claim 31 is newly added.
Claim 30 is canceled.
Claims 1-29 and 31 are pending for examination.
Response to arguments
Re: Objection to specification
In view of amendment to the Fig. 19, the objection is withdrawn.
Re: 35 U.S.C. 103 rejections
Applicant’s arguments have been fully considered. Arguments are primarily based on amended claim element not being taught by the prior arts. They are moot in view of introduction of new prior art and changed claim mapping based on new prior art.
35 U.S.C. 103 rejections are not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et al. (WO 2017/111987 A1), hereinafter “Bendlin” in view of Ramkumar et al. (US 9,094,904 B2), hereinafter “Ramkumar” and further in view of 3GPP TS 38.300 V1.3.0 (2017-12), hereinafter “38300”.
Regarding claim 1, Bendlin teaches ‘a method for wireless communication at a first wireless node of a wireless communications network’ (Bendlin: [0002], “Embodiments pertain to wireless communications. Some embodiments relate to physical random access channel transmission and radio access network layer 1 (RAN1) in fifth generation (5G) systems”), comprising: ‘receiving, from a second wireless node of the wireless communications network, an indication of resources ’ (Bendlin: [0038], lines 11-13, “In a first step, the 5G eNB 306 sends an order to the UE 302 on the xPDCCH to transmit a random access preamble on the 5G carrier in designed time/frequency resources”; in Bendlin, first wireless node is the UE and second wireless node is 5G eNB). 
Bendlin however fails to expressly teach about the indication of a resource format.
38300 in the same field of endeavor teaches about the indication of resource format from the second wireless node (38300: Fig. 9.2.5-1 (b), reproduced below, showing in step 0, receiving RA preamble assignment with preamble format; § 5.3.4, Par. 2, “Multiple RACH preamble formats are defined with one or more RACH OFDM symbols, and different cyclic prefix and guard time. The PRACH preamble configuration to use is provided to the UE in the system information”).

    PNG
    media_image1.png
    460
    799
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of 38300 with that of Bendlin to get the benefit of 
Bendlin teaches in Fig. 1, step 125, “adjust uplink timing” after it receives “random access response” in step 120, after transmitting “random access preamble” in step 110.
Bendlin however does not expressly teach, ‘to transmit a request for a timing advance (TA) command for a communication link between the first wireless node and the second wireless node; and ‘transmitting the request for the TA command to the second wireless node using at least one of the indicated resources and the resource format’.
Ramkumar, in the same field of endeavor teaches, “Request uplink time alignment in the time alignment request subframe”, in step 308 of Fig. 3. Time alignment request is sent to the eNB using RACH procedure, as disclosed in Fig. 5, and reproduced below.

    PNG
    media_image2.png
    519
    795
    media_image2.png
    Greyscale


‘resource format’ is disclosed by 38300 as described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ramkumar, disclosing request for timing advance with that of Bendlin, using assigned resources for transmission and teaching of 38300, disclosing preamble format for random access, for maintenance of uplink timing alignment, “Wireless devices may be required to maintain uplink timing alignment with a network. A wireless device does this by requesting uplink timing alignment from the network, which grants the wireless device a limited duration of uplink timing” (Ramkumar: Col. 2, lines 3-7).

Regarding claim 2, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
Bendlin teaches, ‘the method further comprising: receiving at least one TA command in response to the transmitted request for the TA command’ (Bendlin: [0038], lines 13-15, “The 5G eNB 306 then estimates the timing advance information and then sends the timing advanced (TA) command to the UE for adjusting its uplink timing on the 5G carrier”); and 
‘determining a timing advance for the communication link based at least in part on the at least one received TA command’ (Bendlin: “[0020], “At step 125, the UE adjusts its uplink timing based on the TA command information and the uplink grant in the received RAR”; See Fig. 1).

Regarding claim 3, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
Bendlin however does not expressly teach, ‘wherein the request for the TA command is transmitted before expiration of a timing alignment timer for the communication link’. 
wherein the request for the TA command is transmitted before expiration of a timing alignment timer for the communication link’ (Ramkumar: Fig. 3, step 304, “Determine a time alignment timer expiration subframe; step 306, “Identify a time alignment request subframe that is prior to (or after) the time alignment timer expiration subframe”; step 308, “Request uplink time alignment in the time alignment request subframe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Ramkumar with that of Bendlin so that timing alignment request is sent when the device is still aligned, as disclosed by Ramkumar, “when the time alignment timer 114 is running, the wireless communication device 104 is uplink time aligned with the network 109. When the time alignment timer 114 expires, the wireless communication device 104 is no longer uplink time aligned with the network 109” (Ramkumar: Col. 4, lines 36-40).

Regarding claim 5, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
Bendlin fails to expressly teach, ‘identifying that a timing alignment timer for the communication link has expired; and transmitting a random access communication to the second wireless node based at least in part on the expiration of the timing alignment timer, wherein the random access communication comprises the request for the TA command’.
Ramkumar in the same field of endeavor teaches, ‘method further comprising: identifying that a timing alignment timer for the communication link has expired’ (Ramkumar: Col. 8, lines 40-42, “In this example, the time alignment timer 114 expires 640 in subframe SF#3 of system frame #0 (referred to as the time alignment timer expiration subframe 616; See Fig. 6) ; and 
‘transmitting a random access communication to the second wireless node based at least in part on the expiration of the timing alignment timer, wherein the random access communication comprises the request for the TA command’ (Ramkumar: Col. 8, lines 42-46, “The wireless communication device 104 may initiate 642 a random access channel (RACH) procedure to request uplink timing alignment from the network 109 in the subframe SF#4 (referred to as the time alignment request subframe 618)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ramkumar with that of Bendlin to require timing alignment after the expiry of the timer.

Regarding claim 6, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
Bendlin teaches, ‘wherein the indication of resources and the resource format is received before expiration of a timing alignment timer for the communication link’ (Bendlin: [0038], “the UE 302 sends the measurement report of the beam through an uplink which is time-aligned (e.g., via the uplink on the LTE eNB 304 for which UE's timing advance timer is not expired)”; See Fig. 3; resources and configurations are discussed above in claim 1).

Regarding claim 7, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
Combination of Bendlin and 38300 teaches, ‘method further comprising: receiving, over a first communication link of the wireless communications network, the indication of resources and the resource format for the first wireless node to use to transmit the request for the timing advance (TA) command’ (discussed above in claim 1), 
wherein the communication link comprises a second communication link of the wireless communications network’ (Bendlin: Figs. 3 and 4 illustrates two communication links, one for 5G eNB, the first communication link and the other for LTE eNB, the second communication link); and 
‘transmitting, over the first communication link or the second communication link of the wireless communications network, the request for the TA command using at least one of the indicated resources and the resource format (Bendlin: Fig. 2, step 220, “UE TRIGGERS xPRACH TRANSMISSION IN 5G eNB USING PRACH OR SR IN LTE eNB” implies the request could be send through either of the communication links; resource format is disclosed by 38300 as discussed above in claim 1).

Regarding claim 8, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 7.
Combination of Bendlin and 38300 teaches, ‘wherein the indication of the resources and the resource format is received over the first communication link from a third wireless node of the wireless communications network’ (Bendlin: Fig. 2, step 240, “UE RECEIVES PDCCH ORDER LTE eNB OR xPDCCH ORDER FROM 5G eNB FOR TRIGGERING xPRACH TRANSMSSION IN 5G eNB”; resource format is disclosed by 38300 as discussed above in claim 1).

Regarding claim 9, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 7.
Combination of Bendlin and 38300 teaches, ‘wherein the indication of the resources and the resource format is received over the first communication link from the second wireless node’ (Bendlin: Fig. 3, step 340, UE receives xPDCCH ORDER TO TRIGGER xPRACH (DESIGNATED PRACH RESOURCE AND SFN) from the second wireless node; resource format is disclosed by 38300 as discussed above in claim 1).

Regarding claim 10, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 7.
Bendlin teaches, ‘wherein the first communication link uses a first radio access technology (RAT), and the second communication link uses a second RAT different from the first RAT’ (Bendlin: Figs. 3 and 4 discloses two different RATs, LTE and 5G).

Regarding claim 11, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 7.
In Fig. 2, Bendlin discloses the transmission from the UE, step 220, and response from either the LTE eNB (second communication link) or 5G eNB (first communication link). As discussed above in claim 1, these transmissions do not explicitly disclose the request for and response to TA commands, but when combined with teaching of Ramkumar and 38300, as discussed in claim 1, would teach the claim element.
Therefore, the claim, ‘the method further comprising: receiving, over the first communication link or the second communication link, a response to the request for the TA command, wherein the response comprises the TA command or an indication that the first wireless node is to continue to communicate with the second wireless node using the second communication link’ is implied by combined disclosures of Bendlin, Ramkumar and 38300.

Regarding claim 12, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 7.
Combination of Bendlin and 38300 teaches, ‘receiving the indication of resources and the resource format is in response to a request transmitted over the first communication link by the first wireless node’ (Bendlin: Fig. 3, step 340; resource format is disclosed by 38300 as discussed above in claim 1).

Regarding claim 13, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
The claim, ‘wherein receiving the indication of resources and the resource format comprises: 
receiving a periodic contention free random access (CFRA) resource and the resource format, or a physical uplink control channel (PUCCH) resource and the resource format, or a combination thereof’, is implied by disclosure by 38300 related to resource format as discussed in claim 1 and the following disclosures in Bendlin:
[0035], “In some cases, in order to reduce latency of SR and uplink transmission, low latency uplink transmission is used. In some aspects, SR is combined with BSR and information for the selected eNB Tx beam in the 5G eNB in step 310 of FIG. 3. The uplink transmission may then be contention based or use a dedicated resource allocated by the LTE eNB 304 for contention-free transmission”), and
 [0052] In another embodiment, the report for the selected eNi3 beam may be transmitted in the physical uplink control channel (PUCCH) in the LTE eNB 304. This may be beneficial in cases when the information size for the selected Tx beam report is limited. A new PUCCH format for carrying this report can be defined or PUCCH format 2 can be used for this purpose. Resource and/or timing for this PUCCH based report can be pre-configured via RRC signaling or dynamically scheduled by a PDCCH order.
Pre-configuration via RRC signaling is an option for periodic resource configuration.

Regarding claim 14, it a method, which is complimentary to method of claim 1 where the roles of first wireless node and second wireless nodes are interchanged. Claim is rejected based on rejection of claim 1.
Claim 15 is a method complimentary to method of claim 2. Claim is rejected based on rejection of claim 2.
Claim 16 is a method complimentary to method of claim 3. Claim is rejected based on rejection of claim 3.
Claim 17 is a method of claim 14 and complimentary to method 5. Claim is rejected based on rejection of claim 5.
Claim 18 is rejected based on rejection of claim 7.
Claim 19 is rejected based on rejection of claim 10.
Claim 20 is rejected based on rejection of claim 11.

Regarding claim 21, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 14. 
Combination of Bendlin, Ramkumar and 38300 teaches, ‘identifying the resources and the resource format for the second wireless node to transmit, over a first communication link of the wireless communications network, the request for the timing advance (TA) command wherein the communication link comprises a second communication link of the wireless communications network for transmitting the indication of resources and the resource format’ (same as claim 18 and is complimentary to method of claim 7); and 
‘transmitting the indication of the identified resources and the resource format to the second wireless node over the second communication link’ (Bendlin: Fig. 2, step 240 discloses the transmission through either through the first communication link or through the second communication link, implying teaching of the claim; 38300 discloses resource format as described in claim 1).

Regarding claim 22, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 21. 
Bendlin in combination with Ramkumar and 38300 teaches, ‘wherein the identified resources and the resource format for the second wireless node are to transmit the request for the TA command to a third wireless node of the wireless communications network’ (Bendlin: Fig.4, step 410, “SR, BSR WITH SELECTED Tx BEAM IN 5G eNB” implies the teaching of the claim when combined with teaching of Ramkumar as discussed in claim 1; 38300 discloses resource format as described in claim 1).

Regarding claim 23, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 21. 
Bendlin in combination with Ramkumar and 38300 teaches, ‘wherein the identified resources and the resource format are for the second wireless node to transmit the request for the TA command to the first wireless node’ (Bendlin: Fig. 2, step 240 in combination with teaching of Ramkumar as discussed in claim 1; 38300 discloses resource format as described in claim 1).

Claim 24 is rejected based on rejection of claim 10.
Claim 25 is rejected based on rejection of claim 13.
Claim 26 is an apparatus implementing method of claim 1. Claim is rejected based on rejection of claim 1. 
Claim 27 is rejected based on rejection of claim 7.
Claim 28 is for an apparatus implementing method of claim 14. Claim is rejected based on rejection of claim 14. 
Claim 29 is rejected based on rejection of claim 18.
Claim 30 is rejected based on rejection of claim 21.
Regarding claim 31, combination of Bendlin, Ramkumar and 38300 teaches the method of claim 1.
38300 teaches, ‘wherein the resource format comprises a format for a physical uplink control channel (PUCCH), or a medium access control element (MAC CE), or a radio resource control signal, or a contention free random access signal, or a combination thereof’ (implied by the disclosure cited above in claim 1, the resource format is sent by the eNB for the ‘contention free’ scenario in Fig. 9.2.5-1 (b)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Bendlin, Ramkumar and 38300 as applied to claim 3 above, and further in view of Lorenz et al. (US 9,247,406 B2), hereinafter “Lorenz”.
Regarding claim 4, Combination of Bendlin, Ramkumar and 38300 teaches the method of claim 3. 
Combination of Bendlin, Ramkumar and 38300 however fails to teach, ‘method further comprising: identifying that a second timer has expired, the second timer set to expire before the timing alignment timer, wherein the request for the TA command is transmitted based at least in part on the expiration of the second timer’.
Lorenz in the same field of endeavor ‘methods and systems for transmitting an emergency (SOS) message from a user (UE) to a cellular network’, teaches about a timer defining a quiet period with start and end time in which UE has to refrain from uplink transmission, (Lorenz: Col. 4, lines 64-67 – Col. 5, lines 1-5).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462         

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462